UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1002


JO SPENCE,

                    Plaintiff - Appellant,

             v.

COUNTY OF ARLINGTON VIRGINIA; POLICE CHIEF M. JAY FARR;
SERGEANT KIM JONES; OFFICER LAUREN FEDEN; OFFICER JAY
MATTICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00665-LO-TCB)


Submitted: May 24, 2018                                           Decided: June 6, 2018


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jo Spence, Appellant Pro Se. Ara Loris Tramblian, COUNTY ATTORNEY’S OFFICE,
Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jo Spence appeals the district court’s order denying relief on her 42 U.S.C. § 1983

(2012) complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm substantially for the reasons stated by the district court. * Spence v. County of

Arlington, No. 1:17-cv-00665-LO-TCB (E.D. Va. Nov. 30, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




       *
         “To state a claim under § 1983 a plaintiff must allege the violation of a right
secured by the Constitution and laws of the United States, and must show that the alleged
deprivation was committed by a person acting under color of state law.” Loftus v. Bobzien,
848 F.3d 278, 284–85 (4th Cir. 2017) (internal quotation marks omitted). Even assuming
the responding officers acted under color of state law, we find that the district court
properly dismissed Spence’s complaint on the ground that she failed to allege a colorable
violation of a right secured by the Constitutional and laws of the United States.

                                            2